DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –12 of US Patent No. 11,337,008. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –12 of US Patent No. 11,337,008 disclose every limitation of claims 1-12 in the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US Patent No. 11,337,008. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of US Patent No. 11,337,008 disclose every limitation of claim 14 in the instant application.

For Example see below:
Instant Application
Copending Application No. 16/383,666
1. A display panel comprising: a flexible organic electroluminescent panel; and one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel, and vibrating the organic electroluminescent panel as a flat speaker.
1. A display panel comprising: a flexible organic electroluminescent panel; one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel, and vibrating the organic electroluminescent panel as a flat speaker; and an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer.
14. A display apparatus comprising: a display panel; and a circuit substrate that drives the display panel, the display panel including a flexible organic electroluminescent panel, and one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel, and vibrating the organic electroluminescent panel as a flat speaker.
13. A display apparatus comprising: a display panel; and a circuit substrate that drives the display panel, the display panel including a flexible organic electroluminescent panel, one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel, and vibrating the organic electroluminescent panel as a flat speaker, and an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocko (WO 2017091509).

Regarding claim 1, Bocko discloses a display panel comprising: a flexible organic electroluminescent panel (flexible OLED display panel of page 29, lines 1-9, Fig. 28A, 28B); and one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel (piezoelectric film arrays 2825, page 29, lines 1-9, Fig. 28A, 28B), and vibrating the organic electroluminescent panel as a flat speaker (piezoelectric film arrays used to actuate vibrations of the OLED, page 28 lines 3-10).  

Regarding claim 2, Bocko discloses  wherein the organic electroluminescent panel includes, on a first base material, a plurality of pixels each including an organic electroluminescent element (OLED on a first base material display layer 1610, page 25 lines 1-10, page 27 line 17-page 28 line 2, plurality of pixels including an organic electroluminescent element explicitly implied by OLED display), the piezoelectric film includes one or a plurality of piezoelectric elements on a second base material (substrate for piezoelectric elements being a second base material, page 29 lines 1-9), and materials of the first base material and the second base material are different from each other (materials of OLED display is different from material of piezoelectric film array substrate, 25 lines 1-10, page 27 line 17-page 29 line 9).  

Regarding claim 3, Bocko discloses wherein the second base material is configured by a plurality of third base materials separated from each other, and the one or the plurality of piezoelectric elements are provided for the respective third base materials (piezoelectric array substrate configured by a plurality of each piezoelectric actuator on its own corresponding base material (third base material), 25 lines 1-10, page 27 line 17-page 29 line 9).  

Regarding claim 4, Bocko discloses further comprising a separation layer provided between the organic electroluminescent panel and the piezoelectric film, the separation layer alleviating blocking of a vibration of the piezoelectric film caused by the organic electroluminescent panel (interposing layer placed between OLED display 2700 and actuator array 2725, thus alleviating blocking of vibration of the piezoelectric actuator array 2725 caused by OLED panel 2700, page 28 lines 11-25).  

Regarding claim 6, Bocko discloses further comprising a wiring layer electrically coupled to the piezoelectric element in a layer common to the piezoelectric film or in a layer different from the piezoelectric film (explicitly implied that a wiring layer would be coupled to the piezoelectric actuators in a one of two possible options (layer common or in a different later from the piezoelectric film)).  

Regarding claim 14, Bocko discloses A display apparatus comprising: a display panel (flexible OLED display panel of page 29, lines 1-9, Fig. 28A, 28B); and a circuit substrate that drives the display panel (circuit substrate drives OLED display panel, page 28 lines 11-25, Fig. 27), the display panel including a flexible organic electroluminescent panel, and one or a plurality of piezoelectric films provided on a rear surface of the organic electroluminescent panel (piezoelectric film arrays 2825, page 29, lines 1-9, Fig. 28A, 28B), and vibrating the organic electroluminescent panel as a flat speaker (piezoelectric film arrays used to actuate vibrations of the OLED, page 28 lines 3-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bocko (WO 2017091509).

Regarding claim 5, Bocko discloses further comprising an adhesive layer that fixes the piezoelectric film to the organic electroluminescent panel (interposing layer between OLED panel and piezoelectric panel, page 28 lines 11-25, considered to be an adhesive layer that fixes said panels together), but lacks wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer. Nevertheless it would have been an obvious matter of design choice to have wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer, since applicant has not disclosed that such an adhesive arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with adhesive layer of Bocko.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adhesive layer of Bocko to comprise a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer in order to better adhere two surfaces together for a stronger bond.

Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bocko (WO 2017091509) in view of Yamamoto (“Samsung El Youm”).

Regarding claim 7, Bocko discloses further comprising: a stacked body including the organic electroluminescent panel and the one or the plurality of piezoelectric films (OLED display and piezoelectric films are stacked to make a stacked body, Bocko: Figs. 26-28); but lacks a first support member fixed close to an upper end of the stacked body; and a second support member fixed close to a lower end of the stacked body. 
Nevertheless, it is well known in the art to utilize a first support member fixed close to an upper end of the stacked body; and a second support member fixed close to a lower end of the stacked body as demonstrated by Yamamoto (“T Roll Vehicle Smart PC” figure with flexible OLED display and housing part (first support member) fixed to upped end of the flexible OLED display and a second support member fixed to the bottom end of the flexible OLED display, Yamamoto: Page 2).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stacked body of Bocko to utilize a first support member fixed close to an upper end of the stacked body; and a second support member fixed close to a lower end of the stacked body as demonstrated by Yamamoto in order to provide a housing for the display to be supported/mounted for a variety of electronic devices to utilize.

Regarding claim 8, in the combination of Bocko and Yamamoto, Yamamoto discloses wherein the first support member includes a winding core that winds the stacked body, and a box that accommodates the stacked body in a state of being wound around the winding core (winding core explicitly implied in the ability of Yamamoto’s display to roll up and do so into a box as seen in Yamamoto, page 2).  
Regarding claim 9, while the combination of Bocko and Yamamoto do not specifically teach wherein the first support member further includes a low-range speaker in the box, it is well known in the art to utilize a speaker array including a low-range speaker for electronic devices with a display.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Bocko and Yamamoto to further have wherein the first support member further includes a low-range speaker in the box in order to provide a wider audio range for a user thus enhancing the user’s listening experience. The Examiner takes Official Notice.

Regarding claim 10, in the combination of Bocko and Yamamoto, Yamamoto discloses wherein the first support member includes a winding core that winds the stacked body (winding core explicitly implied in the ability of Yamamoto’s display to roll up and do so into a box as seen in Yamamoto, page 2).  

Regarding claim 11, while the combination of Bocko and Yamamoto do not specifically teach wherein the first support member further includes a low-range speaker incorporated in each of both ends of the winding core, it is well known in the art to utilize a speaker array including a low-range speaker for electronic devices with a display.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Bocko and Yamamoto to further have wherein the first support member further includes a low-range speaker in the box in order to provide a wider audio range for a user thus enhancing the user’s listening experience. The Examiner takes Official Notice.

Regarding claim 13, while the combination of Bocko and Yamamoto does not specifically teach wherein the stacked body includes a sound-absorbing material on a rearmost surface, it is well known in the art to further provide a sound-absorbing material on a rearmost surface of a vibrating body. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stacked body of Bocko and Yamamoto to have a sound-absorbing material on a rearmost surface in order to dampen and reduced unwanted vibrations in the device. The Examiner takes Official Notice.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651